Exhibit 10.6



Attachment A

 

Erchonia CORPORATION

EXCLUSIVe Distributor Agreement

 

This agreement (“Agreement”) is made by and between Erchonia Corporation.
(“Erchonia”) whose address is 650 Atlantis Rd., Melbourne, Florida, USA, 32904
and InnerScope Hearing Technologies Inc, (“Distributor”) whose address is 2151
Professional Drive, Second Floor, Roseville, California, USA, 95661 hereafter
referred to collectively as the (“Parties”).

Recitals

 

A.       Erchonia is engaged in, among other things, the business of developing
and promoting low level lasers. Erchonia desires to retain Distributor to
promote, distribute and sell such equipment listed in Schedule A (the
“Products”).

B. Distributor is engaged in the business of, among other things, selling
medical products and services, specifically for the treatment of hearing
disorders.

C.       Distributor desires to obtain the exclusive right to distribute the
Products pursuant to the terms set for in this Agreement.

D.       The parties agree that these recitals shall be considered a term of
this Agreement.

 

NOW, THEREFORE, the parties agree:

1.Grant of License.

a.Subject to the terms set forth in this agreement, Erchonia grants Distributor
the exclusive, non-transferable right and license to promote, distribute and
sell the Products identified in Exhibit A to those type of customer specified in
Exhibit B and only within the Territory specified in Exhibit B. Distributor
shall only distribute or sell the Products to customers who are licensed health
care professionals and meet the other requirements set forth in Exhibit B.

b.Erchonia retains the right, in its sole discretion, to add, delete, upgrade,
or modify the Products from time to time. Upon receipt of notice of such change,
Distributor shall cease to market and distribute earlier versions of the
Products and/or Products deleted from Schedule A. Distributor will deliver, at
Erchonia’s expense, all recalled, discontinued or products otherwise rendered
unmarketable (under the terms of this paragraph) to Erchonia. Erchonia will
fully reimburse Distributor for all costs related to the cost of materials and
products returned to Erchonia

2.Obligations of Distributor.

a.Distributor shall use its best efforts to market, promote and sell the
Products to the authorized customers in the Filed of Use and in the Territory
during the term of this agreement.

b.Distributor agrees that during the term of this agreement it meet the minimum
performance goals set forth in Exhibit C to this agreement. Failure to meet
these minimum performance goals for any period, shall, at Erchonia’s option (i)
be considered a breach of this agreement for which Erchonia shall have all the
rights and remedies provided for herein upon a breach of this agreement,
including termination of this agreement, or (ii) shall give Erchonia to
terminate or limit the exclusivity provisions of this agreement

c.Upon Erchonia’s reasonable request, Distributor shall consult with Erchonia
regarding Distributor’s marketing and promotion efforts in the Territory and
Field of Use and shall cooperate with Erchonia’s reasonable requests regarding
Distributor’s marketing and promotional efforts.

d.Distributor shall maintain appropriate records concerning the sales of the
Products. Such records shall include at a minimum the name, address and
telephone number of each customer, the date of sale, a listing of the Products
sold to each customer. Upon Erchonia’s request, Distributor shall provide
Erchonia with regular periodic reports including the information described in
this paragraph. All such information shall be available for inspection by
Erchonia, upon reasonable notice. Distributor shall also maintain such other
records related to sales of the Products as Erchonia may reasonably request.

e.Distributor shall pay for all products purchased in a timely manner.

f.Distributor shall not, and may not permit any other person, including
customers, to reproduce, distribute, sell or dispose of the Products, in whole
or in part, except as expressly permitted under this Agreement.

g.Distributor will at all times be and represent itself to be an independent
distributor, not an agent or employee of Erchonia.

h.Distributor may not make any contracts or commitments on behalf of Erchonia
nor make any warranties or other representations regarding the Products other
than those authorized herein.

i.Distributor must adhere to and comply with any use recommendations or
restrictions for the Products as indicated or recommended by Erchonia.
Distributor shall not make any statements, representations, or recommendations
inconsistent with any use restriction or limitation.

j.Distributor shall not sell or export the Products outside the United States
without prior written consent of Erchonia. To the extent sales of the Products
outside the United States are permitted, Distributor will be solely responsible
to comply with all applicable import and export laws and regulations.

k.Distributor shall promptly notify Erchonia of any complaint about negative,
unwanted, deleterious, or other side effects due to the use of the Products,
including the complainant’s name, contact information, and date of complaint.

l.During the term of this agreement Distributor shall at all time act in
responsible and professional manner. Distributor shall not do anything which is
contrary to or which in Erchonia’s reasonable business judgment is harmful to
its honor, goodwill or reputation.

m.Distributor shall at all times comply with all applicable laws and
regulations.

3.Restriction on Promotion of Competing Products. During the term of this
agreement, Distributor shall not market, sell advertise or promote the sale or
use of any product or device which is competitive with or substantially similar
to the Products, without the prior express written consent of Erchonia, nor
shall they assist any third party in doing so. Notwithstanding the foregoing, to
the extent Distributor or Distributor’s customer is a licensed health care
professional or licensed health care practitioner, nothing in this paragraph
shall prevent or limit Distributor or Distributor’s customer from exercising
their independent medical judgment with regard to the treatment of any patient.

4.Orders, Payment, and Shipment.

a.Erchonia agrees to provide Products to Distributor pursuant to orders placed
by Distributor in the form of individual purchase orders issued by Distributor
to Erchonia. Such purchase orders shall set forth the quantity of each product
ordered, the required delivery date, and the point of delivery. The price for
the Products shall be as designated in Schedule A. Erchonia may revise its
prices from time to time and deliver a written 90 day notice of the reasonable
price revision to Distributor; provided that Erchonia agrees that the prices
listed in Exhibit A shall not be increased during the first 90 days of this
agreement.

b.Erchonia shall submit invoices to Distributor after or concurrent with
shipment of Products to Distributor at the delivery address. Distributor shall
pay half (1/2) of the purchase price prior to shipment and the remaining balance
30 days after shipment of the Products. Payments received after the 30 day
calendar period will be subject to a late fee of 1.5% of the invoice amount. All
payments shall be made in U.S. Dollars.

c.Distributor is responsible for all shipping costs and applicable sales taxes.
Distributor is also responsible for all customs and duties applicable to any
sales of the Products outside the United States, to the extent such sales are
authorized or permitted.

5.Expenses and Taxes.

a.Distributor is responsible for any out-of-pocket expenses incurred including
but not limited to Products for demonstration, Products for treatment, sales and
promotional material, seminar costs including room rental, and travel-related
expenses.

b.Distributor is responsible for all federal, state and local taxes attributable
to compensation received pursuant to this Agreement, including sales, income,
social security, and unemployment.

6.Term and Termination.

a.Unless terminated earlier as provided in this agreement, this Agreement shall
have an initial term of three (3) years. This agreement shall automatically
renew for a period of three (3) years and upon the parties mutual agreement on
new minimum performance goals for the renewal period.

b.Either party may terminate this Agreement in the event of a material breach by
the other party, provided the breaching party is first given reasonably
detailed, written notice of the breach. If the breach is not cured within ten
days of such notice, the Agreement will terminate immediately.

c.This Agreement may be terminated immediately by Erchonia under any of the
following conditions: (a) if the Distributor is declared insolvent or bankrupt;
(b) if a petition is filed in any court to declare Distributor bankrupt or for
reorganization under the Bankruptcy Law or any similar statute and such petition
is not dismissed within 30 days.

d.Upon termination of this Agreement by either party, Distributor shall
immediately cease using the Trademarks (defined below) and discontinue all
representations that it is an authorized distributor of the Products or is in
anyway affiliated with Erchonia.

e.Except upon termination due to Distributors breach of this agreement, Erchonia
will complete delivery of all purchase orders accepted by it prior to
termination of this agreement; provided that Distributor shall remain liable for
full payment of all such orders.

f.The provisions of paragraphs 2 (c) (reporting), 7 (Confidentiality), 8
(Protection of Intellectual Property, 10 (Warranty; Limitation of Liability), 11
(Indemnification), 12 (General Provisions) shall survive termination of this
agreement.

7.Confidentiality.

a.In connection with this Agreement, the Distributor will have disclosed to it
or otherwise have access to information that is confidential and proprietary to
Erchonia. Such information includes but is not limited to Product designs,
methods and processes, know-how, business or marketing strategies, Product
plans, plans for research and development, development tools, financial
information, production costs and information, and supplier and customer lists
and information and medical research conducted in pursuit of intended medical
applications of the product.

b.Distributor will not copy, reproduce, disclose, disseminate or provide any
confidential information to any third party, without the prior written consent
of Erchonia. In addition, Distributor agrees that it will use such confidential
information only for the purpose of carrying out its obligations under this
agreement. Upon termination of this agreement for any reason, Distributor will
return all such confidential information and any copies of it to Erchonia and
will remove and delete any such confidential information for any computers,
computer systems or other electronic, magnetic or optical media in its
possession or control.

c.Notwithstanding the above, the following materials will not be deemed
confidential:

i.Information which was in the public domain at the time of disclosure

ii.Information which was published or otherwise became part of the public domain
after disclosure to the Distributor through no fault of the Distributor; and

iii.Information which was received from a third party who did not acquire it,
directly or indirectly, from Erchonia under an obligation of confidence except
where required by law.

8.Protection of Intellectual Property.

a.Ownership of all applicable copyrights, trade secrets, patents and other
intellectual property rights in the Products are and shall at all times remain
vested in Erchonia, its licensors or assigns.

b.Distributor shall promptly inform Erchonia of any suggested modifications or
improvements to the Products and shall, upon Erchonia’s request and at
Erchonia’s expense, execute any documents necessary or appropriate to assign or
confirm that all intellectual property rights in any modification or improvement
related to the Products are fully vested in Erchonia.

c.Distributor shall not modify nor create or attempt to create, by reverse
engineering or otherwise, the Products supplied hereunder, or adapt the Products
in any way for other uses without Erchonia’s prior written consent

d.Several of the Products may be protected by one or more U.S. or international
patents. Distributor shall take reasonable steps to ensure that all patent
markings and/or notices for or related to the Products are properly placed on
the Products, and on any advertising or marketing materials for the Products,
and it shall not remove any such markings, notices or labels from any of the
Products or related materials or related advertising or marketing materials.

9.Use of Erchonia Trademarks.

a.All trademarks, including service marks, trade names and trade address that
Erchonia uses in connection with the license granted hereunder (the
“Trademarks”) are and remain the exclusive property of Erchonia. Nothing
contained in this Agreement shall be deemed to give Distributor any right, title
or interest in any Trademark. The Trademarks include but are not limited to: the
names “Erchonia”, “Erchonia Medical”, the phrase “Erchonia, Designs Into the
Future”, the Erchonia logo, packaging design, and Product design.

b.During the term of this Agreement, Erchonia grants Distributor a
non-exclusive, non-transferable license to use the Trademarks for advertising
and promotion of Products. Distributor shall use the Trademarks according to
quality standards defined by Erchonia which shall be reasonable and shall be no
greater than the standards used by Erchonia for its own advertising and
promotion.

c.Upon Erchonia’s request, the Distributor shall at its expense deliver to
Erchonia representative samples of labels, advertisements, catalogs, spec
sheets, and the like, containing the Trademarks, and to inspect all of
Distributors websites, social media accounts and any online information posted
by Distributor, to ensure that such Trademarks are used only in a manner
complaint with the quality standards. Should such material fail to meet the
standards set by Erchonia, as determined by Erchonia in its sole discretion,
Distributor shall not use and shall withdraw and retract any promotion or
advertising that Erchonia finds unsuitable and will at its expense destroy such
materials or make them compliant.

d.All goodwill associated with such trademark use by Distributor inures to the
benefit of Erchonia.

10.Warranty; Limitation of Liability.

a.Distributor Warranty. Distributor represents that it has requisite knowledge
and experience to provide the products and services contracted for herein.

b.Erchonia Warranty and Warranty Limitations: Other than the written warranty
accompanying the Products, Erchonia DISCLAIMS ALL OTHER REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS.

c.IN NO EVENT SHALL Erchonia BE LIABLE FOR ANY LOSS OF PROFIT OR ANY OTHER
COMMERCIAL DAMAGE, INCLUDING BUT NOT LIMITED TO SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR OTHER INDIRECT DAMAGES UNDER ANY CAUSE OF ACTION ARISING OUT OF
OR RELATING TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, CLAIMS ARISING
FROM MALFUNCTION OR DEFECTS IN THE PRODUCTS.

11.Indemnification.

a.Erchonia shall indemnify, defend and hold Distributor harmless from any
claims, demands, liabilities or expenses, including reasonable attorneys' fees,
incurred by Distributor as a result of any claim or proceeding against
Distributor arising out of or based upon: (i) a claim that the Products infringe
upon any U.S. patent, trademark, copyright or other intellectual property rights
of any third party, (ii) the products fail to comply with applicable federal law
or regulation.

b.Distributor shall promptly notify Erchonia of any suit or claim by a third
party relating to the Products or use of the Products and Distributor shall
promptly furnished Erchonia with a copy of each communication, notice or other
action relating to said claim. Erchonia shall have the right to assume sole
authority to conduct the trial or settlement of such claim or any negotiations
related to any claim for which Erchonia is obligated to indemnify Distributor at
Erchonia expense; and Distributor shall provide reasonable information and
assistance requested by Erchonia in connection with such claim or suit.

c.Distributor shall indemnify, defend and hold Erchonia harmless from any
claims, demands, liabilities or expenses, including reasonable attorneys' fees,
incurred by Erchonia as a result of any claim or proceeding against Erchonia
arising out of or based upon (i) the combination, operation or use of the
Products with any hardware, products, programs or data not supplied or approved
in writing by Erchonia, if such infringement would have been avoided but for
such combination, operation or use; (ii) the modification of the Products by
Distributor or its Customers; (iii) any breach of this agreement by Distributor;
or (iv) any negligent, grossly negligent, or willful or reckless acts by
Distributor, or any of its officers, employees, agents or representatives.

12.General Provisions:

a.Assignment. Distributor may not assign to any person any duties or obligations
arising under this Agreement without Erchonia’s prior written consent (which
consent may be withheld in Erchonia’s sole discretion). Notwithstanding the
foregoing, the Distributor may engage individuals, at the sole expense and
responsibility of the Distributor, to assist the Distributor in performing any
of the Distributor’s duties or obligations arising under this Agreement.
Erchonia may not assign any duties or obligations arising under this Agreement,
except to a successor who acquires substantially all of the assets of Erchonia.

b.Arbitration. The parties intend to negotiate in good faith and resolve any
dispute arising under this Agreement. In the event the parties are unable to
resolve any such dispute to binding arbitration for settlement in accordance
with the rules of the American Arbitration Association, the arbitrator will
determine the manner in which the parties are to pay the costs of such
arbitration, including reasonable attorneys' fees

c.Notices. All notices and communications required under this Agreement will be
in writing and will be delivered in person, faxed or mailed, postage prepaid, by
overnight express carrier, to the address of the parties listed at the beginning
of this Agreement, or to any other address as such party designates in a written
notice to the other party. All notices sent pursuant to the terms of this
section will be deemed received on the date of delivery if personally delivered
or faxed, or if sent by overnight express carrier, on the next business day
immediately following the day sent

d.Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of any other provisions hereof.

e.Governing Law. This Agreement shall be governed in all respects by the laws of
the United States and the State of Florida, except for conflict of laws
provisions. The parties agree that for any dispute, controversy or claim arising
out of or in connection with this Agreement, venue and personal jurisdiction
shall be in the federal or state court with competent jurisdiction located in
Brevard Country, Florida.

f.Entire Agreement. This Agreement constitutes and expresses the entire
agreement and understanding between the parties hereto with respect to the
subject matter, all revisions discussions, promises, representation, and
understanding relative thereto, if any, being herein merged.

Dated: .

 

Erchonia Medical Corporation.

 

 

By _____________________

 

 

Its _____________________

Distributor:

 

________________________

InnerScope Hearing Technologies, Inc.

 

 

By _______________________

 

 

Its _______________________

 

Exhibits

Exhibit A – Products and Pricing

Exhibit B – Territory and Field of Use

Exhibit C – Minimum Performance Goals

 

Rev. IMS 8/29/2018 3:38 PM

 

 

 

 

SCHEDULE A

 

ERCHONIA CORPORATION Products and Pricing

 

Erchonia 3LT Laser – Hearing Products Version (product may be renamed)

 

All prices are per unit sold excluding freight, duty, and taxes.

 

Prices will remain in effect for the period of the initial 5 year term.

 

Wholesale Price

Item       

To Be determined when successful research project is complete.

 

 

 

The parties agree to cooperate in developing a private label version of the
above products on the terms the parties may agree. The private label products
shall be versions of the above products labeled and packaged to bear the
Distributor’s name or the Distributor’s trade name. In addition, customized
packaging for the private label products may also be developed on the terms
agreed to by the parties. Pricing for the private labeled products may be
modified due to any increased costs of production or packaging for the private
labeled products. In addition, Erchonia may require reasonable minimum
purchasing requirements for each run of private labeled products.

 

 

 

 

EXHIBIT B

 

Licensed Territory

Worldwide

 

Field of Use

The products will be sold only for the use in the treatment of hearing
disorders.

 

 

 

 

Exhibit C

Minimum Performance Goals

Minimum Performance won’t be determined until FDA 50k market clearance is
obtained. At that time parties will operate in good faith to set performance
goals.

Note: Performance goals to begin 120 days after receipt of FDA market clearance.

 

 